Citation Nr: 1733668	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee sprain. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert v. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for right knee osteoarthritis and left knee sprain and assigned initial 10 percent ratings, effective June 26, 2007 and July 11, 2007, respectively. 

In August 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal. 

The Board remanded the initial rating claims and a claim as to the propriety of the assignment of a separate rating for right knee scars, evaluated as noncompensable as of February 26, 2013, in November 2014.  In  March 2016, the Board denied initial ratings in excess of 10 percent for right knee osteoarthritis and left knee sprain, granted separate 10 percent ratings for moderate disability of the right and left quadriceps, Muscle Group XIV, as of February 10, 2014, and granted a separate noncompensable rating for right knee scars as of June 26, 2007.  Thereafter, the Veteran appealed the Board's decision only to the extent that it declined jurisdiction over a TDIU claim as part and parcel of the claims for higher initial ratings for his bilateral knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted the parties' Joint Motion for Partial Remand (JMPR), which vacated the Board's decision solely with regard to the TDIU and initial rating claims and remanded it for further consideration. 

Following the issuance of the supplemental statement of the case in September 2015, the Veteran's representative submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration in June 2017.  38 C.F.R. 
§ 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, in February 2017, the Court granted a JMPR that vacated the Board's March 2016 decision to the extent that it declined jurisdiction over a TDIU claim as part and parcel of the claims for higher initial ratings for the Veteran's bilateral knee disabilities.  In this regard, the parties determined that, as the issue of entitlement to a TDIU was part and parcel of the Veteran's appeal for higher initial ratings for his bilateral knee disabilities, such issues must also be readjudicated on remand. 

During the course of the appeal, the Veteran was afforded VA examinations in May 2008, February 2013, and August 2015 so as to determine the nature and severity of his bilateral knee disabilities.  In connection with the May 2008 VA examination, the Veteran reported that he was able to carry out his usual occupation, but he had to take breaks due to the strain on his knees.  His standing was limited to approximately 20-30 minutes, walking to 20-30 minutes, and sitting had no limit provided he could change positions, and he did not run or lift, and stair climbing was hard.  In connection with the February 2013 VA examination, the Veteran reported that he was able to walk for less than two hours during an 8-hour day, his standing was limited to approximately 10 minutes, and his sitting ability was unlimited.  The examiner found that the Veteran was not capable of gainful employment due to his knee and pulmonary conditions.  The examiner further found that the Veteran had not undergone a total knee joint replacement.  In connection with the August 2015 VA examination, the Veteran reported that he could not do tasks that required him to knee or squat; he could not drive every three days; he could not walk over 1/2 a block due to his right knee; he could not sit or stand over 45 minutes; and he could not run.  The examiner found that as the Veteran was able to sit for 45 minute at a time, he could do sedentary work with breaks every 45 minutes.  The examiner noted that the Veteran's surgical procedures only consisted of meniscus repairs in 1968 and 1998. 

Since such examinations, the Veteran submitted an affidavit in April 2017 wherein he reported that he had his right knee replaced the previous year.  Furthermore, in June 2017, the Veteran's representative submitted a May 2017 private vocational assessment that addressed the Veteran's ability to complete work-related activities.  Here, K.P. reported that, due to the Veteran's bilateral knee disabilities, he was unable to stand for more than 10-15 minutes at a time; he needs to sit down to rest after walking just a few minutes; he is able to sit for approximately one hour at a time before his knee pain is too great; he spends the majority of his day in a reclined position with his leg elevated.  Additionally, K.P. found that it was more likely than not that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities, even at the sedentary level. 
Consequently, as such suggests that the Veteran's right knee osteoarthritis and left knee strain symptomatology may have increased in severity since the August 2015 VA examinations, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, since the Board's last adjudication of the Veteran's claims, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, which includes those in May 2008, February 2013, and August 2015 with respect to the Veteran's bilateral knee disabilities, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, in conducting the VA examination, the examiner should address such inquiries, and provide a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Finally, the claim for entitlement to a TDIU is inextricably intertwined with the claim for higher initial ratings for the Veteran's bilateral knee disabilities that is remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, consideration of the Veteran's TDIU claim must be deferred pending the outcome of the initial rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Examination findings should be reported to allow for application of pertinent rating criteria for the knee.  The examiner should record the range of motion of the right and left knees observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right and left knee disabilities conducted during the course of the appeal in May 2008, February 2013, and August 2015.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided. 

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current and/or prior meniscal conditions and any associated symptomatology. 

The examiner should comment upon the functional impairment resulting from the Veteran's right and left knee disabilities.  

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




